Case 3:14-cr-00175-WHA Document 1006-9 Filed 02/06/19 Page 1 of 6

EXHIBIT I oe
Case 3:14-cr-00175-WHA Document 1006-9 Filed 02/06/19 Page 2 of 6
o- rn

Chapter 2 — Project Purpose and Need

 

 

 

 

 

TABLE OF CONTENTS
2.0 OVERVIEW 2-1
2.1 PROJECT OBJECTIVES 2-2
2.1.0 Objective 1: Increase the Fire Safety and Service Reliability of Tie Line 649 ...2-2
2.1.1 Objective 2: Minimize Potential Adverse Environmental Effects...................+ 2-3
2.1.2 Objective 3: Locate Proposed Facilities within Existing Utility Corridors to the
Extent Feasible... ccsssssssssssssessenseneeeeeeceeceeceessesseseeeeaesansersecaesseeseeserseccecseeaeeaseaeeseeseesees 2-4
2.2. CONCLUSION 2-4
2.3. REFERENCES 2-4
San Diego Gas & Electric Company August 2015

Tie Line 649 Wood-to-Steel Replacement Project 2-1
Case 3:14-cr-00175-WHA Document 1006-9 Filed 02/06/19 Page 3 of 6

an, Pn

Chapter 2 — Project Purpose and Need

 

 

CHAPTER 2 — PROJECT PURPOSE AND NEED

 

This section defines the objectives, purpose, and need for the San Diego Gas & Electric
Company (SDG&E) Tie Line (TL) 649 Wood-to-Steel Replacement Project (Proposed Project),
as required by the California Public Utilities Commission’s (CPUC’s) Proponent’s
Environmental Assessment Guidelines (CPUC Information and Criteria List, Appendix B,
Section V) and the California Environmental Quality Act (CEQA) Guidelines (Section
15124(b)). Additional information about the Proposed Project’s purpose and need is provided in
SDG&E’s application to the CPUC, in accordance with CPUC General Order (GO) 131-D.

2.0 OVERVIEW

SDG&E is a regulated public utility that provides electric service to approximately 1.4 million
customers within a 4,100-square-mile service area, covering 25 cities and unincorporated areas
within San Diego County and a portion of Orange County. SDG&E has designed the Proposed
Project to increase system reliability by replacing a portion of an existing wood pole power line
with new steel poles in a fire-prone area, in response to impacts from wildfires in 2003 and 2007.
Damages resulting from the fires were widespread and included property damage and
service/work disruptions.

The main component of the Proposed Project is the replacement of existing wood structures with
new galvanized steel poles along a portion of TL 649, a 69-kilovolt (kV) single-circuit power
line, from approximately Black Coral Way and Sea Lavender Way for approximately five miles
to the east, then approximately two miles south towards Otay Mesa Road. The existing power
line conductor will be transferred to the new steel poles, except for a portion of the power line
that is underground under State Route-125, which will be returned to the original overhead
configuration with new conductor. A portion of TL 649 includes 12 kV distribution underbuild.
A portion of the existing underbuilt conductor will be transferred to the new poles and a portion
will be reconductored as part of the Proposed Project.

Pole replacements are an integral component of SDG&E’s Community Fire Safety Program
(CFSP). Fire hardening includes using steel poles in place of wood poles, incorporating
increased conductor spacing, avian protection, and considering extreme wind-loading criteria
during the design process. Fire-hardening projects are among the tools being used by SDG&E to
both protect the electric system against wildfire and further reduce the risk of power-line-related
ignitions in fire-prone areas. By incorporating these fire-hardening activities, the Proposed
Project will increase the fire safety and service reliability of TL 649.

Over the past several years, SDG&E has gathered data on known local conditions; it now
operates over 167 anemometers and employs three meteorologists who provide operational
weather information and four experienced fire professionals who provide advice about fire risk
and mitigation. Known local conditions for TL 649 include very high to extreme fire danger
weather, including the Santa Ana winds, and vegetation (wildland fuel) conditions.

North American Electric Reliability Corporation (NERC) Reliability Standards for the Bulk
Electric Systems of North America and Federal Energy Regulatory Commission (FERC)

 

 

San Diego Gas & Electric Company August 2015
Tie Line 649 Wood-to-Steel Replacement Project 2-1
Case 3:14-cr-00175-WHA Document 1006-9 Filed 02/06/19 Page 4 of 6

Chapter 2 — Project Purpose and Need

Standards of Conduct for Transmission! Providers (Order No. 717). These standards define
reliability requirements for planning and operating electric systems in North America to ensure
that electric systems operate reliably, and they apply to the Proposed Project. In addition, the
Proposed Project will avoid and minimize potential environmental effects by using existing
access roads to access the power line, which is located within existing SDG&E rights-of-way,
and by following SDG&E’s robust program of environmental compliance practices and
protocols.

Additional benefits of the Proposed Project include reduced outage potential, reduced facility
maintenance, and maximized equipment lifespan.

2.1. PROJECT OBJECTIVES

SDG&E has identified the need to reconstruct a portion of TL 649 to include fire-hardening
components—namely, the replacement of existing wood poles with new steel poles that meet
current design standards. Addressing the overall fire threat and service reliability concerns is the
overall purpose of the Proposed Project, which will achieve the following objectives:

1. Increase the fire safety and service reliability of TL 649
2. Minimize potential adverse environmental effects
3. Locate proposed facilities within existing utility corridors to the extent feasible

The Proposed Project components are presented in Chapter 3 — Project Description. The
Proposed Project objectives are more thoroughly described in the following subsections.

2.1.0 Objective 1: Increase the Fire Safety and Service Reliability of Tie Line 649

The fundamental objective of the Proposed Project is to increase the fire safety and service
reliability of TL 649, which is located in an area of high fire risk. Since 2007, SDG&E has
focused a great deal of effort on fire prevention and fire preparedness, which has included the
development of a CFSP. The CFSP consists of three general tasks:

e increased education and outreach to employees and customers about the risks of
wildfires;

e implementation of new preventive measures (including fire-hardening) to help reduce the
risk of fires associated with electric facilities; and

e enhanced readiness during periods of high fire risk, as well as enhanced response
capabilities with fire suppression resources and emergency power supplies.

The CFSP encompasses engineering, construction, operations, and stakeholder input. SDG&E
has partnered with fire agencies and external stakeholders to enhance fire safety for all of San
Diego County. Since the inception of the CFSP approximately five years ago, the wood-to-steel
(i.e., fire-hardening) projects have been an integral part of the CFSP.

 

1 The term “transmission” as used herein refers to the NERC and FERC definition and is not intended to suggest that
TL 649 is designed for immediate or eventual operation as a transmission line as the CPUC defines it, at 200 kV or
above.

August 2015 San Diego Gas & Electric Company
2-2 Tie Line 649 Wood-to-Steel Replacement Project
Case 3:14-cr-00175-WHA Document 1006-9 Filed 02/06/19 Page 5 of 6

a.

Chapter 2 — Project Purpose and Need

The Proposed Project is consistent with SDG&E’s efforts to improve reliability and reduce fire
risks in fire-prone areas through fire-hardening projects and other enhancements. SDG&E
prioritizes the maintenance of poles in each power line in high-risk fire areas according to the
existing vegetation and fuel conditions, the history of high-speed winds, and the age and
condition of existing infrastructure as part of a strategy to strengthen power lines connecting
substations for improved reliability. SDG&E periodically reviews and prioritizes the list of poles
to be replaced due to changes in field conditions (e.g., increased density of wildland fuel in the
vicinity of poles). The Proposed Project incorporates current design standards to reduce fire
risks and will implement a Proposed Project-specific fire plan to minimize fire risks during
construction.

During the evaluation process, the portion of TL 649 included in the Proposed Project met the
criteria for immediate replacement based on the previously noted factors, which include:

e a designation of Very High Fire Threat for the majority of the poles as indicated on
SDG&E’s 2014 Fire Threat Zone map and
e arecord of very high winds.

The Proposed Project will result in the strengthening of TL 649 in the high-fire-threat area,
which will reduce the risk of potential fire hazard impacts. Based on the previous information
and demonstrated in Section 4.8 Hazards and Hazardous Materials, the Proposed Project has
been designed to meet Objective 1, and construction of the Proposed Project will fully meet this
objective.

2.1.1 Objective 2: Minimize Potential Adverse Environmental Effects

In addition to meeting the primary objective of fire hardening TL 649, the Proposed Project was
also designed to meet Objective 2, which calls for the reduction of potential adverse
environmental effects. Avoidance and minimization of environmental impacts is a part of
SDG&E’s standard procedures and protocols.

The Proposed Project has been designed to include elements that will minimize or avoid
potential adverse effects to the environment, including the following:

e Adherence to SDG&E environmental protection procedures and protocols;

e Use of existing access roads, footpaths, work areas, and disturbed areas during
construction, to the extent feasible;

e Locating replacement poles as close as possible to the existing poles, typically within
10 feet;

e Reducing fire risk and the associated environmental harm resulting from fires; and

e Reducing routine maintenance impacts, as steel poles require less maintenance than wood
poles.

Based on the previous information and demonstrated in Chapter 4 — Environmental Impact
Assessment, the Proposed Project has been designed to meet Objective 2, and construction of the
Proposed Project will fully meet this objective.

 

San Diego Gas & Electric Company August 2015
Tie Line 649 Wood-to-Steel Replacement Project 2-3
Case 3:14-cr-00175-WHA Document 1006-9 Filed 02/06/19 Page 6 of 6

Chapter 2 — Project Purpose and Need

2.1.2 Objective 3: Locate Proposed Facilities within Existing Utility Corridors to the
Extent Feasible

In addition to meeting the primary objectives of fire hardening TL 649 and limiting the potential
environmental effects, the Proposed Project was also designed to meet Objective 3, which calls
for the use of the existing utility corridor to the extent feasible. SDG&E currently has an
existing approximately 20-foot-wide ROW along the entire length of the power line between
pole locations 1 and 117. SDG&E also has an approximately 12-foot-wide ROW on private
property along the entire length of the distribution line between pole locations 18.1 and 18.5. No
additional ROWs will be required for the Proposed Project. Approximately 132 existing power
and distribution line poles will be removed and replaced with approximately 117 galvanized steel
poles. The Proposed Project will follow the existing TL 649 alignment, and the new poles will
typically be placed in line with the existing conductors and within approximately 10 feet of the
existing poles, except in a few locations where design requirements or site conditions require that
replacement poles be located more than 10 feet from the existing pole locations. Based on the
previous information and demonstrated in Chapter 3 — Project Description, the Proposed Project
has been designed to meet Objective 3, and construction of the Proposed Project will fully meet
this objective,

2.2 CONCLUSION |

As outlined previously, the Proposed Project will meet all three objectives and fully accomplish
the fundamental purpose of increasing the fire safety and service reliability of TL 649. The

_ Proposed Project will fire harden the portion of TL 649 located in a very high to extreme fire
threat area, without requiring a major realignment or modification to the overall electrical
systems in the area. Furthermore, the Proposed Project will fulfill the purpose and primary
objective while meeting Objectives 2 and 3 by avoiding potential adverse environmental effects
and using existing utility corridors. ©

2.3. REFERENCES

CPUC. 1995. Rules Relating to the Planning and Construction of Electric Generation,
Transmission/Power/Distribution Line Facilities and Substations Located in California:
General Order No. 131-D. Online.
http://docs.cpuc.ca.gov/PUBLISHED/Graphics/589.PDF. Site visited July 6, 2015.

CPUC. 2015. Rules for Overhead Electric Line Construction: General Order No. 95. Online.

http://docs.cpuc.ca.gov/PublishedDocs/Published/G000/M146/K646/146646565.pdf.
Site visited July 6, 2015.

NERC. 2008. Standards of Conduct for Transmission Providers: Order No. 717. Online.

http://www. ferc.gov/whats-new/comm-meet/2008/101608/M-l.pdf. Site visited July 6,
2015. --

 

August 2015 San Diego Gas & Electric Company
2-4 Tie Line 649 Wood-to-Steel Replacement Project
